Citation Nr: 1211478	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-41 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's claims file.  His claims file is now in the jurisdiction of the San Diego, California RO.  

The Veteran had also perfected an appeal as to the issues of service connection for hypertension and for a low back disability.  A June 2011 rating decision granted service connection for hypertension and for a lumbar spine disability.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied the Veteran's claim of service connection for hepatitis C based essentially on findings that such disability was not manifested in service; that he had not identified in-service risk factors for hepatitis C (other than those due to his willful misconduct (i.e., IV drug use); and that hepatitis C was not shown to be related to the Veteran's service.  

2.  Evidence received since the January 2002 rating decision does not tend to relate the Veteran's hepatitis C to his military service other than by re-identifying previously noted risk factors (intravenous (IV) drug use) of willful misconduct nature; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C; and does not raise a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for hepatitis C may not be reopened.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  An October 2004 letter provided notice in accordance with Kent, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter provided him notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records (to include records from the Social Security Administration (SSA)) have been secured.  In February 2005, the Long Beach VA Medical Center (VAMC) stated that it had no records of the Veteran.  In April 2007, the Tucson VAMC also stated that it had no records of the Veteran.  Attempts were also made to secure private treatment records from St. Joseph's Hospital and from Banner Good Samaritan Hospital.  In November 2004, the Veteran was advised that the RO would attempt to request such records, and that if evidence was not received within 60 days from the date of the letter, his claim would be decided based on the evidence of record.  No response was received from St. Joseph's Hospital.  In January 2005, Banner Good Samaritan Hospital responded that it had no records of the Veteran.  [Notably, at the June 2006 DRO hearing, he testified that there were no outstanding treatment records available.  See transcript, p.6-7.]   

The RO did not arrange for a VA examination/opinion regarding the Veteran's claim of service connection for hepatitis C; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

A January 2002 rating decision, noting his STRs show treatment for drug abuse and that under the regulations, service connection cannot be granted for secondary effects of drug use, denied the Veteran's claim of service connection for hepatitis C, finding that such disability was not shown in (and was unrelated to) service,.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The evidence of record at the time of the January 2002 rating decision included the Veteran's STRs which show that he was treated for syphilis/gonorrhea prior to service as noted on July 1972 pre-induction service examination.  The STRs also show that in December 1973 the Veteran was placed on limited duty profile for 3 months for drug (nonspecified) abuse.  On January 1974 examination, it was noted the Veteran was treated for syphilis in 1969.  A January 1974 Disposition Form regarding a request for mental status medical examination noted the Veteran was "being considered for elimination from military service prior to the term of [his] enlistment for unfitness because of [] drug abuse."  He was seen in May 1975 for complaints of penile lesions for 2 days; the diagnosis was herpes progenitalis.  

The evidence also included private treatment records from St. Luke's Hospital that included a March 2001 liver biopsy that revealed chronic hepatitis C with mild activity (grade 2) and portal fibrosis (stage 1).  

On August 2001 VA examination, it was opined that the Veteran's hepatitis C was due to IV drug abuse during service.  

A September 2001 letter from Dr. R.H.P. indicated he had been treating the Veteran since March 2001 for hepatitis C.  

Evidence received since the January 2002 rating decision includes VA treatment records, records received from SSA, and records from the Rio Consumers Correction Center.  The records show ongoing treatment for hepatitis and reports of multiple unprotected sexual partners, postservice intranasal cocaine use, and heroin (IV drug) use during service.  See August 9, 2001 clinical evaluation (for SSA purposes); May 12, 2004 Phoenix VAMC report; September 20, 2004 Phoenix VAMC report.  Evidence received since the January 2002 rating decision also includes the Veteran's testimony at the June 2006 DRO hearing.  At the hearing, the Veteran testified that he used drugs during service to alleviate his back pain (transcript, p.8-9).  

Because service connection for hepatitis C was denied in January 2002 based on findings that such disease was not manifested in service; that risk factors (in particular IV drug use) for such disease in service were shown (but were due to willful misconduct); and that there was no competent evidence that the hepatitis C could otherwise be related to the Veteran's service, for evidence to be new and material in this matter, it would have to be evidence tending to show/corroborate that the Veteran was otherwise (i.e., not due to drug use/willful misconduct) exposed to risk factors for hepatitis C in service (and that such disease is related to those risk factors).  His reports of/testimony discussing his IV drug use are cumulative (and not new) evidence; it was previously established (and is not in dispute) that he used IV heroin in service, and that such may be a risk factor for his hepatitis C.   

The Veteran also testified that he donated blood during service (transcript, p.8), implicitly alleging that such activity is a risk factor for his hepatitis C.  However, assuming (for purposes of this appeal only) that he indeed was a blood donor in service, the Board notes that the Veteran has not submitted any supporting evidence that donating blood (vs. being a recipient of donated blood) is a risk factor for acquiring hepatitis C.  Whether or not blood donation might be a risk factor for hepatitis C is a medical question, incapable of resolution by lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2009).  The Veteran has not provided any medical opinion or textual evidence to support the theory that his hepatitis C might be related to his donating blood during service.  Consequently, his testimony that he donated blood during service (while new) is not material evidence; it does not pertain to the unestablished fact necessary to subnstantiate the claim of service connection for hepatitis C, and therefore does not raise a reasonably possibility of substantiating such claim.  As was noted above, VA's duty to assist by obtaining a medical opinion does not attach unless a claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

The postservice treatment records and SSA records also received do not discuss the etiology of the Veteran's hepatitis C.  In fact, no evidence received since the January 2002 rating decision is new evidence that tends to relate the Veteran's hepatitis C to his service/alleged risk factors therein.  Therefore, the additional evidence received is not new and material, and the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for hepatitis C is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


